DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 3 is objected to because of the following informalities:  line 8 should be amended to -the retention tab of the rotor in the retention channel of the trigger [[wheel]] plate; and-.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO patent document WO 2014/183750 to Weber in view of US patent application publication number 2011/0067656 to Ottersbach et al. (Ottersbach).
Regarding claim 1:
Weber discloses:
An assembly for a variable cam timing phaser (figure 14-16), said assembly comprising; 
a rotor (3) extending circumferentially about an axis (see axis at the center of rotor 3 in figures 15 and 16), with said rotor (3), 
having a rotor interior surface defining a bore (bore 36 as shown in figure 7) completely therethrough, said bore configured to receive a control valve (46, “valve screw”), 
having a surface (35) extending radially away from said axis (see axis at the center of rotor 3 in figures 15 and 16) and perpendicular to said rotor interior surface (see figure 14 where surface 35 extends perpendicular to said rotor interior surface 36), and 
a trigger plate (4) coupled to said rotor (coupled to the rotor via collar portion 27 and screw 46).
Weber fails to disclose:
Said rotor having a retention tab integral with said surface, said retention tab extending axially away from said surface; and 
said trigger plate defining a retention channel completely therethrough; 
wherein said retention tab of said rotor is disposed in said retention channel of said trigger plate.  
Ottersbach teaches:
A variable cam timing phaser (figure 1, element 1) that includes a rotor (2 is identified as including the rotor and the camshaft; ¶0028) and a stator (¶0028). Further, the system includes a means for connecting a plate (7) to a part it abuts (gear 3) which includes retention tabs/splines (9) that are inserted into recesses/retention channel of the plate (7) to fasten the plate to the abutting part (figures 2, 3 and 6). Further, the retention tabs/splines (9) and the recesses/retention channels of the plate (7) are plastically deformed during the assembly process to hold the plate and the abutting part together (¶0008, 0012, 0016 and claim 4). Further, the retention tabs/splines (9 or B in figure 1 below) extend from a surface (surface A in figure 1 below) of the abutting part (gear 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weber to replace the collar portion 27 of the trigger wheel 4 (in Weber) with retention channels/recesses and adding retention tabs/splines to the surface 35 of the rotor 3 (in Weber) as taught by Ottersbach to form an axial fitting between the trigger wheel/plate and the abutting part/rotor (Ottersbach, ¶0008) capable of transmitting torque (Ottersbach, ¶0012).

    PNG
    media_image1.png
    662
    324
    media_image1.png
    Greyscale

Figure 1 - figure 2 of Ottersbach, annotated by the examiner
Regarding claim 2:
Weber discloses:
A variable cam timing phaser (figure 14-16) comprising; 
a stator (2) extending circumferentially about an axis (see axis at the center of rotor 3 in figures 15 and 16); 
a rotor (3) extending circumferentially about said axis (see axis at the center of rotor 3 in figures 15 and 16) and disposed radially within said stator, with said rotor (3), 
having a rotor interior surface (35) defining a bore (bore 36 as shown in figure 7) completely therethrough, 
having a surface (35) extending radially away from said axis (see axis at the center of rotor 3 in figures 15 and 16) and perpendicular to said rotor interior surface (see figure 14 where surface 35 extends perpendicular to said rotor interior surface 36), and 
a control valve (46, “valve screw”) disposed within said bore (bore 36 as shown in figure 7) of said rotor (3); and 
a trigger plate (4) coupled to said rotor (3).
Weber fails to disclose:
A rotor having a retention tab integral with said surface, with said retention tab extending axially away from said surface; 
said trigger plate defining a retention channel completely therethrough; 
wherein said retention tab of said surface is disposed in said retention channel of said trigger plate.  
Ottersbach teaches:
A variable cam timing phaser (figure 1, element 1) that includes a rotor (2 is identified as including the rotor and the camshaft; ¶0028) and a stator (¶0028). Further, the system includes a means for connecting a plate (7) to a part it abuts (gear 3) which includes retention tabs/splines (9) that are inserted into recesses/retention channel of the plate (7) to fasten the plate to the abutting part (figures 2, 3 and 6). Further, the retention tabs/splines (9) and the recesses/retention channels of the plate (7) are plastically deformed during the assembly process to hold the plate and the abutting part together (¶0008, 0012, 0016 and claim 4). Further, the retention tabs/splines (9 or B in figure 1 below) extend from a surface (surface A in figure 1 below) of the abutting part (gear 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weber to replace the collar portion 27 of the trigger wheel 4 (in Weber) with retention channels/recesses and adding retention tabs/splines to the surface 35 of the rotor 3 (in Weber) as taught by Ottersbach to form an axial fitting between the trigger wheel/plate and the abutting part/rotor (Ottersbach, ¶0008) capable of transmitting torque (Ottersbach, ¶0012).
Regarding claim 3:
Weber discloses:
A method of manufacturing an assembly for a variable cam timing phaser (figure 14-16), with the assembly including a rotor (3) extending circumferentially about an axis (see axis at the center of rotor 3 in figures 15 and 16), the rotor (3) having a rotor interior surface defining a bore (bore 36 as shown in figure 7) completely therethrough and configured to receive a control valve (46, “valve screw”), the rotor (3) presenting a surface (35) extending radially away from the axis (see axis at the center of rotor 3 in figures 15 and 16) and perpendicular to said rotor interior surface (see figure 14 where surface 35 extends perpendicular to said rotor interior surface 36), and a trigger plate (4) coupled to the rotor (3), 
Weber fails to disclose:
The rotor having a retention tab integral with the surface, with the retention tab extending axially away from the surface;
the trigger plate defining a retention channel completely therethrough;
Said method comprising the steps of: 
disposing the retention tab of the rotor in the retention channel of the trigger wheel; and 
plastically deforming the retention tab of the rotor to couple the trigger wheel to the rotor.  
Ottersbach teaches:
A variable cam timing phaser (figure 1, element 1) that includes a rotor (2 is identified as including the rotor and the camshaft; ¶0028) and a stator (¶0028). Further, the system includes a means for connecting a plate (7) to a part it abuts (gear 3) which includes retention tabs/splines (9) that are inserted into recesses/retention channel of the plate (7) to fasten the plate to the abutting part (figures 2, 3 and 6). Further, the retention tabs/splines (9) and the recesses/retention channels of the plate (7) are plastically deformed during the assembly process to hold the plate and the abutting part together (¶0008, 0012, 0016 and claim 4). Further, the retention tabs/splines (9 or B in figure 1 below) extend from a surface (surface A in figure 1 below) of the abutting part (gear 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weber to replace the collar portion 27 of the trigger wheel 4 (in Weber) with retention channels/recesses and adding retention tabs/splines to the surface 35 of the rotor 3 (in Weber) as taught by Ottersbach to form an axial fitting between the trigger wheel/plate and the abutting part/rotor (Ottersbach, ¶0008) capable of transmitting torque (Ottersbach, ¶0012). This would add the step of disposing the retention tab/splines of the rotor in the retention channel/recesses of the trigger wheel (as taught by Ottersbach, ¶0033) and plastically deforming the retention tab/splines of the rotor to couple the trigger wheel to the rotor (as taught by Ottersbach, ¶0008). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746